Citation Nr: 1446633	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  06-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).

2.  Entitlement to service connection for right wrist disability, to include carpal tunnel syndrome and ulnar neuropathy, to include as due to service-connected bilateral knee disability.  

3.  Entitlement to service connection for lumbar spine disability, to include as due to service-connected bilateral knee disability.  

4.  Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.  

5.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral chondromalacia with degenerative findings.  

6.  Entitlement to a rating in excess of 20 percent for right acromioclavicular arthritis.  
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal initially included claims for service connection for a left knee disability, chest pain, abdominal pain, vertigo, and carpal tunnel syndrome of the left wrist.  The claims for chest pain and abdominal pain were decided by the Board in an August 2010 decision.  As such, they are no longer on appeal. 

During the pendency of the appeal, the RO granted service connection for the left knee, vertigo, and carpal tunnel syndrome of the left wrist in a June 2011 rating decision.  As this represents a full grant of the benefits sought on appeal, the issues are no longer on appeal.  

In April 2010 and June 2012, the Veteran and his spouse presented testimony before members of the Board.  Transcripts of the hearings are in the claims file.

In December 2012, the Board granted a 50 percent for headaches beginning June 4, 2004, but denied a higher rating thereafter; denied a rating higher than 10 percent for the right knee disability, but granted a separate 10 percent evaluation for recurrent subluxation or lateral instability of the right knee; and denied a higher rating for gastroesophageal reflux disease (GERD).  In the December 2012 decision, the Board also remanded the issues of service connection for right carpal tunnel syndrome, service connection for a lumbar spine disability, entitlement to an increased rating for adjustment disorder, and entitlement to a TDIU.

The Veteran appealed the portion of the Board's December 2012 decision denying a higher rating for the right knee disability to the United States Court of Appeals for Veterans Claims (Court), and in June 2013, the Court vacated the Board's decision with regard to the rating for chondromalacia with degenerative changes pursuant to a Joint Motion for Remand and remanded the case for additional reasons and bases.

The Board remanded this case most recently in September 2013 so that a new Board hearing could be provided as requested by the Veteran.  However, in a July 2014 statement, the Veteran withdrew his hearing request.  

The Board also notes that service connection for obstructive sleep apnea was denied in a July 2014 statement of the case.  A substantive appeal of that decision was not filed, and, therefore, the issue will not be considered herein.   

As noted in the prior decision, the Board construed a November 2010 statement by the Veteran as a new claim for an increased evaluation for the right shoulder.  An April 2014 rating decision denied entitlement to an increased rating in excess of 20 percent for the right shoulder disability and the Veteran submitted a notice of disagreement with that decision later that month.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

(The issues of entitlement to service connection for a right wrist disability and a lumbar spine disability, and entitlement to increased ratings for psychiatric disorder, right knee disability, and right shoulder disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's service-connected disabilities combine to make him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.   
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for TDIU, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service connected for and currently assigned a 50 percent disability rating for chronic tension headaches; 50 percent rating for adjustment disorder with mixed anxiety and depressed mood; 30 percent for gastroesophageal reflux disease (GERD); 20 percent for right acromioclavicular arthritis; 10 percent for right knee patellofemoral chondromalacia with degenerative findings; 10 percent for recurrent subluxation/lateral instability, right knee; 10 percent for degenerative joint disease, left knee; 10 percent for vertigo; and 10 percent for carpal tunnel syndrome, left wrist.  The combined rating of 90 percent has been in effect since June 4, 2004.  As such, the Veteran clearly meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, he has reported in multiple applications for TDIU that he has been unemployed since June 2007 as a result of his service-connected disabilities.  

The Board notes that in April 2007, the VA Vocation Rehabilitation and Employment counselors determined that the Veteran's future employment was infeasible and counseling was discontinued.  In addition, the Social Security Administration (SSA) determined that the Veteran became disabled primarily due to anxiety related disorders, effective June 2007.  

The Veteran submitted an October 2013 private opinion from a certified rehabilitation counselor and disability management specialist.  The counselor reviewed the Veteran's claims file and noted his history of primarily unskilled work experience and his bachelor's degree in social work.  The counselor also conducted a thorough review and provided a summary of the medical evidence of record, focusing solely on the findings regarding the severity of his service-connected disabilities.  Of particular importance to the counselor was a November 2007 VA examination, where the service-connected disabilities were found to create "significant effects" on occupational activities, including decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength in the upper and lower extremities.  In addition, a September 2010 VA examiner found that the bilateral knee disabilities would cause significant effects on occupational functioning due to decreased concentration, decreased mobility, problems lifting and carrying, and pain resulting in increased absenteeism.

In the counselor's opinion, the service-connected adjustment disorder, chronic tension headaches, GERD, right shoulder disability, bilateral knee disabilities, vertigo, and carpal tunnel syndrome, left wrist, are totally disabling in so much as they prevent the Veteran from obtaining and maintaining substantially gainful employment, even sedentary unskilled employment.  The examiner noted that sedentary unskilled employment, as defined, can require up to one-third of the work day standing and walking and also more often than not requires frequent, as opposed to occasional, reaching and handling.  The counselor also noted that sedentary work also required production and pace, and that interruptions caused by psychologically based symptoms that take workers "off task" compromise productivity, thus compromising competitive employment.  The counselor found that those exertion-related and nonexertion-related factors, in combination with consideration of the Veteran's self-reports and related social and public interaction limitations, were the basis for the opinion that the Veteran lacked the functional capacity to work.  

In addition to the November 2007 and September 2010 VA opinions noted above, the Board also finds probative a February 2013 VA examination in which the examiner stated that the Veteran could work in a sedentary position provided accommodations were made to allow him ample opportunities for breaks and to change positions.  However, the examiner stated that he may be best suited working part time given his report of functional deficit related to sitting and standing for long periods of time.  Part-time work, in any of the fields in which the Veteran has experience, would not likely lead to substantially gainful employment.  (The examiner did not discuss the Veteran's employment experience or education in providing this opinion.)  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities likely combine to make him incapable of obtaining and maintaining gainful employment.  Therefore, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

TDIU is granted.  


REMAND

Following the September 2013 Board remand, the Veteran's representative requested in a March 2014 statement that updated records of VA treatment be obtained.  This does not appear to have been accomplished, as only a single VA treatment record has been obtained since December 2012 despite the fact that the record demonstrates that the Veteran receives consistent VA treatment for multiple disabilities.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

If any evidence of worsening psychiatric or right knee symptomatology is obtained, a new VA examination must be provided to assess the current severity of these disabilities.  

Regarding the right wrist disability, the Board noted in the December 2012 remand that even though a September 2010 VA examiner did not find evidence of current right wrist carpal tunnel syndrome, as the disability had been diagnosed during the pendency of the appeal, an etiology opinion was required.  In a July 2013, a VA examiner stated that as carpal tunnel syndrome was not present, an etiology opinion was not indicated.  The Board reiterates that as carpal tunnel syndrome was found on an electromyography report, as noted in an April 2009 VA treatment record, the requested etiology opinion is in fact necessary for VA compensation purposes, even if the disability has since resolved.  In addition, the Board noted that the September 2010 VA examiner failed to provide a rationale for the opinion that currently diagnosed right ulnar neuropathy was not etiologically related to service.  Again, the July 2013 VA examiner did not address the issue of direct service connection for right ulnar neuropathy.  These opinions must be provided.  

As noted above, the Veteran disagreed with an April 2014 rating decision, which denied entitlement to a rating in excess of 20 percent for right acromioclavicular arthritis.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since December 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  If any evidence suggesting a worsening of service-connected psychiatric or right knee disability is obtained, provide the Veteran with a new VA examination to assess the current severity of disability.  

3.  Once the above-requested development has been completed, refer the claim and all evidence of record, including a copy of this remand, to the July 2013 VA examiner to obtain the requested etiology opinions regarding the right wrist disabilities, including the etiology opinion regarding carpal tunnel syndrome and ulnar neuropathy.  If the same examiner is unavailable, a new VA examination must be provided in order to obtain the necessary etiology opinions.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that carpal tunnel syndrome, right wrist, had onset in service or is otherwise related to a disease or injury in service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that right ulnar neuropathy had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be provided.

4.  Issue a statement of the case on the question of entitlement to a rating in excess of 20 percent for right acromioclavicular arthritis.  The issue should thereafter be certified and returned to the Board only if a timely substantive appeal is received.

5.  The agency of original jurisdiction (AOJ) should review any examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  The RO must specifically consider whether referral for extraschedular consideration is warranted for the right knee disability.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


